Case 1:20-cv-02107-JEB Document 2-12 Filed 08/03/20 Page 1 of 2




               Exhibit D
         Case 1:20-cv-02107-JEB Document 2-12 Filed 08/03/20 Page 2 of 2




March 27, 2020



The White House
1600 Pennsylvania Avenue NW
Washington, DC 20500

Dear White House Press Staff:

It has come to the attention of the Linguistic Society of America (LSA), that the requirements of equal
language accessibility for all deaf and hard of hearing viewers, during crucial COVID-19 press briefings,
are failing to be met. There is a large population of Americans that rely on American Sign Language (ASL)
as their primary mode of communication. Please note that solely relying on closed-captioning is not an
option for all ASL users, and that a certified sign language interpreter (who must remain visible during
the entirety of each briefing) is necessary. Failing to provide this method of communication leaves many
deaf and hard of hearing Americans vulnerable due to the inevitability of a communication breakdown.

Please review best practices for effective communication at emergency press briefings. Information
shared about this serious disease outbreak must be made accessible at the time of the release, not
afterwards. Failing to make this information available in ASL means that deaf people are not getting the
same important information about health and safety.

We are requesting that The White House staff provide a certified and qualified sign language interpreter
for ALL news and announcements involving COVID-19 messaging. This is not only the right thing to do
but is also required by federal law, pursuant to the Americans with Disabilities Act and the Rehabilitation
Act of 1973.

Like everyone else, the deaf community is concerned about this outbreak but is often the last to know
about vital updates, due to lack of equal and rightful communication access.

Sincerely,




Alyson Reed
Executive Director

CC: SUBMIT@NAD.ORG




              Archibald A. Hill Suite, 522 21st St. NW #120, Washington, DC 20006-5012
        Tel: 202 835-1714; Fax: 202 835-1717; www.linguisticsociety.org; e-mail: lsa@lsadc.org
